In a proceeding pursuant to CPLR article 78 and the Not-For-Profit Corporation Law, inter alia, to set aside a vote of the members of Baba Makhan Shah Lobana Sikh Center, Inc., held at a meeting on December 23, 2011, the petitioner appeals from a judgment of the Supreme Court, Queens County (Agate, J.), entered April 5, 2012, which, in effect, denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly determined that the notice of the special meeting held on December 23, 2011, complied with the bylaws of the respondent Baba Makhan Shah Lobana Sikh Center, Inc. (hereinafter the corporation) (see Abraham v Diamond Dealers Club, Inc., 80 AD3d 461, 461 [2011]). Contrary to the petitioner’s contention, the vote to permit the current officers and directors of the corporation to complete the one-year terms provided for in the corporation’s bylaws, as amended on September 16, 2007, was not, in effect, an election subject to a 45-day-notice requirement under the bylaws.
Accordingly, the Supreme Court properly, in effect, denied the petition, inter alia, to set aside the vote of the corporation’s members held at the meeting on December 23, 2011, and dismissed the proceeding.
The petitioner’s remaining contention is without merit.
Eng, EJ., Balkin, Sgroi and Cohen, JJ., concur.